Citation Nr: 0116710	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  97-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of entitlement to 
accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from December 1966 to November 
1969 and December 1970 to September 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In January 1999, the Board denied service connection for the 
cause of the veteran's death; and entitlement to service 
connection for PTSD and a low back disability, for the 
purpose of entitlement to accrued benefits.  

In June 2000, the United States Court of Appeals for Veterans 
Claims (Court), granted a Joint Motion to vacate and remand 
that portion of the Board's decision that denied service 
connection for cause of the veteran's death and service 
connection for PTSD for the purpose of entitlement to accrued 
benefits.  

In the Joint Motion, the parties agreed that the Board did 
not adequately articulate "reasons and bases" to support 
its findings and conclusions in the denial of benefits.  
Furthermore, the Board failed to discuss and provide 
direction to the VA regarding the duty to assist in 
verification of PTSD stressors.  

Specifically, the Board did not address the appropriate 
standard for determining whether a PTSD stressor was legally 
sufficient.  It was noted that the Board applied the "normal 
human experience" standard instead of the criteria outlined 
in DSM IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition).  
Further, the Board did not attempt to verify the veteran's 
non-combat stressors through the United States Armed Services 
Center for Research of Unit Records (USASCRUR). 

In pertinent part, 38 U.S.C.A. §  5121(a) provides that a 
veteran's surviving spouse may receive "accrued benefits" 
consisting of up to two years of due but unpaid benefits to 
which the veteran "was entitled . . . based on evidence in 
the file at date of death."  See generally Conary v. 
Derwinski, 3 Vet. App. 109, 115 (1992) (Steinberg, J., 
concurring) (section 5121(a) requirement that there be 
evidence in the file at date of death is one of the basic 
statutory eligibility requirements for accrued benefits 
claim).  However, the Board notes that the Court, in Hayes v. 
Brown, 4 Vet. App. 353 (1993), held that portions of VA 
ADJUDICATION PROCEDURE MANUAL M21-1 affecting what post-date-
of-death evidence may be considered were substantive rules.  
4 Vet. App. at 360.  Consequently:  

Evidence "in file" includes the 
following, even if such reports are not 
reduced to writing or are not physically 
placed in file until after death:

(1) Service Department records; 
(2) Reports of VA hospitalization;
(3) Reports of treatment of examination 
in VA medical centers including those in 
outpatient treatment folders;
(4) Reports of hospitalization, treatment 
or examinations authorized by VA; and 
(5) Reports of autopsy made by VA on the 
date of death.  Id.

In addition, the Court noted that the manual provided for the 
acceptance of evidence after the veteran's death for 
verifying or corroborating evidence "in file" at death.  
Id.  As referred to above, the veteran before his death 
provided accounts of his stressful experiences.  In light of 
the Court's holdings cited above, the Board finds that it 
will be necessary for the RO to address the matter of whether 
there is sufficient corroboration of the veteran's stressors.  

In regards to the Board's determination that the veteran had 
not submitted a well-grounded claim for service connection 
for the cause of the veteran's death, the parties indicated 
that the Board failed to address entitlement to Dependency 
and Indemnity Compensation (DIC) benefits and VAOPGPREC 7-99, 
which addresses substance abuse and the payment of DIC 
benefits.  

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the veteran's 
statements regarding the stressors to 
which he was exposed during service.  The 
appellant should be informed that she 
might submit independent evidence (from 
military as well as nonmilitary sources) 
that she might have in her possession 
that would tend to corroborate the 
veteran's stressors.  The RO should 
assist the appellant in obtaining such 
evidence, if appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.

2.  If the information is sufficient to 
permit the USASCRUR to attempt to 
document the reported stressors, the RO 
should request the USASCRUR to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
case is not referred to USASCRUR, the RO 
should indicate in the record why the 
case was not referred.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The RO should consider entitlement to 
DIC benefits with consideration of 
VAOPGPREC 7-99.  

5.  The RO should then review the claims 
and if the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




